John A. Costa, Esq. Town Attorney, Clarkstown
You have asked whether the appeal of a zoning matter to the town zoning board of appeals operates to stay a prosecution of the matter by the town in town justice court.
A town zoning board of appeals has jurisdiction to hear and decide appeals from and review any order, requirement, decision or determination made by an administrative official charged with enforcement of zoning regulations (Town Law, § 267[2]). The appeal must be taken within the time prescribed by the zoning board of appeals and is commenced by filing with the officer from whom the appeal is taken and with the board of appeals a notice of appeal specifying the grounds for the appeal (id.,
§ 267[3]). The appeal "stays all proceedings in furtherance of the action appealed from, unless the officer from whom the appeal is taken certifies to the board of appeals" that a stay would cause imminent peril to life or property (id., § 267[4]). Upon such certification, the proceedings go forward unless restrained by the board of appeals or by a court of record (ibid.).
We conclude that an appeal of a zoning matter to the town zoning board of appeals stays all town proceedings in furtherance of the action appealed from unless it is certified that a stay would cause imminent peril to life or property. Upon such certification, the proceedings go forward unless restrained by the board of appeals or by a court of record.